DETAILED ACTION
This Non-Final Office Action is in response to the claims filed on 4/3/2020. 
Claims 1-24 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims 1 has the first step of receiving a zero or negative torque request. Then deciding whether to rotate the engine without firing any working cycles.  Next it has an “if” statement that depends on the torque request.  The last limitation is mute as there is no torque request, if there is a receiving of zero or negative torque.  The applicant should clarify this limitation as any of the working cycles could include firing a cylinder which is against the original limitation of not firing during the cycles.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-14 and 18-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson et al. (US 2008/0041336).

As to claims 1 and 17 Gibson discloses a method of operating an internal combustion engine having a plurality of working chambers mounted to a vehicle comprising:
receiving a zero or negative torque request (this is interpreted as a no load moment on the engine and other systems of the vehicle as no load or deceleration would require no torque as torque would cause acceleration and would indicate a load on the vehicle); (this mode is described as the deceleration Cylinder Cutoff feature, see paragraph 0001 and 0021)
deciding whether it is appropriate to have the internal combustion engine rotate without firing any working cycles; and if operation without firing any working cycles is appropriate, operating the internal combustion engine in a deceleration cylinder cut off mode or a skip cylinder braking mode depending on 
In the case of this claim the examiner notes that the applicant has written the claim with or between the selections indicating that any one of the modes can be used.  The examiner has found art in which the deceleration cut mode is used see figure 3 #314.  

As to claims 2 and 19 Gibson discloses the method of claim 1, wherein variables affecting the decision whether it is appropriate to have the internal combustion engine rotate without firing any working cycles are selected from a group consisting of:
(a) an engine speed;
(b) an aftertreatment element temperature;
(c) a turbocharger rotational speed;
(d) a transmission gear setting;
(e) a regulation covering the use of compression release braking at the vehicle’s current location;
(f) road grade; and
(g) a vehicle weight.
See paragraphs 0030 and figure 3 # 312


As to claim 3 Gibson discloses the method of claim 2, wherein the vehicle weight is  not used as one of the factors therefore it is not necessary to be determined by measuring a torsional speed fluctuation of a rotating component in the vehicle powertrain.

As to claim 4 Gibson discloses the method of claim 1, wherein the internal combustion engine is a compression ignition engine or a spark ignition engine (paragraph 0022).

As to claim 5 Gibson discloses the method of claim 1, wherein if the magnitude of the torque request is zero the internal combustion engine is operated in the deceleration cylinder cut off mode (paragraph 0030).

As to claim 6 Gibson discloses the method of claim 1, wherein if the magnitude of the torque request is greater than zero the internal combustion engine is operated in the skip cylinder compression braking mode. (This mode is described on paragraph 0032) as some of the cylinders are not closing the exhaust valves to cause a negative or braking torque.)

As to claim 7 Gibson discloses the method of claim 6, further comprising operating selected working cycles of selected working chambers with the working cycle pumping (figure 3 #322).

As to claim 8 Gibson discloses the method of claim 6, further comprising operating selected working cycles of selected working chambers with the working cycle deactivated. (The working cycles are second mode listed on paragraph 0025).

As to claim 9 Gibson discloses the method of claim 6, further comprising operating selected working cycles of selected working chambers with the working cycle deactivated and other selected working cycles of selected working chambers with the working cycles pumping. (Paragraph 0025 third mode).

As to claim 11 Gibson discloses the method of claim 1, further determining a density of engine working cycles using compression release braking based on the magnitude of the negative torque request. (done in the deceleration torque controller #316)

As to claim 12 Gibson discloses the method of claim 11, wherein the density of engine working cycles using compression release braking increases with the magnitude of the negative torque request. (paragraph 0030)

As to claim13 Gibson discloses the method of claim 11, wherein the density of engine working cycles using compression release braking is based at least in part on a parameter selected from a group consisting of engine speed, vehicle weight, and the presence or absence of a towed trailer.( figure3 #312 the use of engine speed).

As to claim 14 Gibson discloses the method of claim 1, further comprising determining a pattern of the selected engine compression release braking working cycles and not fired working cycles using a first order sigma delta converter or a look-up table. (The look up tables are shown in the figures).

As to claim 18 Gibson discloses the method of claims 17, wherein the internal combustion engine is a turbocharged, compression-ignition engine. (paragraph 0018)

As to claim 20 Gibson discloses the engine controller of claim 19, wherein if the accelerator pedal position is not depressed and the brake pedal is not depressed the internal combustion engine operates in a deceleration cylinder cut off mode. (Paragraph 0021).

As to claim 21 Gibson discloses the engine controller of claim 19, wherein if the accelerator pedal position is not depressed and the brake pedal is depressed the internal combustion engine operates in a skip cylinder compression braking mode. (The working cycles are second mode listed on paragraph 0025).

As to claim 22 Gibson discloses the engine controller of claim 17, wherein the operational skip fire profile module uses a first order sigma delta converter or a look-up table to determine a pattern of the selected engine compression release braking working cycles and not fired working cycles when operating in the skip cylinder compression braking mode. (The look up tables are shown in the figures).

As to claim 23 Gibson discloses the engine controller of claim 17, wherein the internal combustion engine is connected to a powertrain and the powertrain includes an electric motor/generator that can add or subtract torque from the powertrain by storing or removing energy from a battery. (the starter is an electric motor that is capable of these limitations)

As to claim 24 Gibson discloses the engine controller of claim 23, wherein a magnitude of the torque added or subtracted from the powertrain by the electric motor/generator is based at least in part on a state of charge of the battery or a temperature of the battery. (the starter can only use the amount of power the battery can supply according to its state of charge and temperature)

Allowable Subject Matter
Claims 10 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to engine braking is included in the attached 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539.  The examiner can normally be reached on M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747         


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747